
	

114 HR 1747 IH: Special Needs Tax Credit Act
U.S. House of Representatives
2015-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1747
		IN THE HOUSE OF REPRESENTATIVES
		
			April 13, 2015
			Mr. Deutch introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a credit to individuals for legal expenses
			 paid with respect to establishing guardianship of a disabled individual.
	
	
 1.Short titleThis Act may be cited as the Special Needs Tax Credit Act. 2.Credit for legal expenses paid with respect to establishing guardianship of a disabled individual (a)In generalSubpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to refundable credits) is amended by inserting after section 36B the following new section:
				
					36C.Credit for legal expenses paid with respect to establishing guardianship of a disabled individual
 (a)In generalIn the case of an individual, there shall be allowed as a credit against the tax imposed by this subtitle an amount equal to the qualified legal guardianship expenses paid or incurred by the taxpayer during the taxable year.
 (b)Dollar limitationThe credit allowed under subsection (a) to any taxpayer with respect to any disabled individual for any taxable year shall not exceed the excess of—
 (1)$5,000, over (2)the aggregate amount allowed as credit under subsection (a) to such taxpayer with respect to such disabled individual for all prior taxable years.
 (c)Phaseout based on adjusted gross incomeThe dollar limitation applicable under subsection (b) shall be reduced by the amount which bears the same ratio to such dollar limitation (determined without regard to this subsection) as—
 (1)the excess of— (A)the taxpayer’s adjusted gross income, over
 (B)$75,000 (twice such amount in the case of a joint return), bears to (2)$15,000 (twice such amount in the case of a joint return).
 (d)Qualified legal guardianship expensesFor purposes of this section, the term qualified legal guardianship expenses means amounts paid or incurred by an individual as legal expenses in establishing such individual as the legal guardian of a disabled individual.
 (e)Disabled individualFor purposes of this section, the term disabled individual means any individual who is disabled (within the meaning of section 1614(a)(3) of the Social Security Act)..
			(b)Conforming amendments
 (1)Section 6211(b)(4)(A) of such Code is amended by inserting 36C, after 36B,. (2)Section 1324(b)(2) of title 31, United States Code, is amended by inserting 36C, after 36B,.
 (3)The table of sections for subpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 36B the following new item:
					
						
							Sec. 36C. Credit for legal expenses paid with respect to establishing guardianship of a disabled
			 individual..
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			
